20DETAILED ACTION
This action is in response to the application filed 02/19/2019.
Claims 1 - 18 are pending and have been examined.
Claims 1 - 18 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5, 6, 9, 11, 15, and 16 are objected to because of the following informalities:  The phrase “the frequency of use” does not have antecedent basis.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
[0004] Second sentence is a run-on sentence. 
[0004] The word “however” should be set off by two commas.
[0023] Acronym “DVD” is used without an accompanying definition.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The bodies of the claims recite a social bookmarking data processing system; however, they do not recite any computer hardware associated with such network.  And so, they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material or program per se.
	Claim 11 is rejected because it recites a computer usable medium and the present specification recites, in paragraph [0023], "[f]or the purposes of this description, a computer-usable or computer readable medium can be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.” Propagated signals and carrier waves are not statutorily recognized forms of storage media.
          Claim 10 depends on claim 9 and claims 12-18 depend on claim 11 and are rejected under 35 U.S.C. 101. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10210259. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-9, 11-12, 14-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2009/0006442; “Anderson” hereinafter) and further in view of Flinn et al. (2006/0200435; “Flinn” hereinafter).
As per claim 1, Anderson discloses A tag cloud generation method comprising: loading a plurality of tags for resources in a social bookmarking system (Anderson [Abstract: “The architecture can be embodied as a browser utility to leverage and extend social -bookmarking information. The utility facilitates the display of information related to a summary view of the users who liked/disliked the current page or website, a tag cloud associated with webpages, and a recommendation button that causes self-tag recommendations to be displayed and that recommends links based on the combination of user tags and content.”]; [see Figs. 4-5 label “TAG CLOUD LISTING”]) where tags are displayed to the user in a bookmarking environment; 
determining a personal characteristic for each of the end users applying the tags to the resources (Anderson [see Fig.8 label “GENERATE USER PROFILE HAVING A SELF TAG”]); 
and, rendering a tag cloud for the tags based upon the personal characteristic of the end users and not based upon the [frequency of use] of the tags alone (Anderson [see Figs. 4-5]; [0006: “The utility can display a tag cloud associated with webpages, where the tag cloud shows an aggregate view of the tags associated with users who liked or disliked the page.”]). 
Anderson does not explicitly teach frequency of use.


As per claim 2, rejection for claim 1 is incorporated and further Anderson discloses determining a personal characteristic for each of the tags for each of the end users applying the tags to the resources, comprises determining a geographic location for each of the end users applying the tags to the resources (Anderson [0023: “In other words, the user can instantly see what the system knows about the user (e.g., the user tags) and the user can manually adjust the profile. In other words, the user does not need to laboriously label many random items in order to teach the system user preferences-the user can enter self tags expeditiously.”]; [0030: “Accordingly, the user can select a "seattle" tag, for instance, which presents a list of websites that are especially liked by other people that have the Seattle tag.”]) where geographic location information of users is used in retrieval of similar interest information. 

As per claim 4, rejection for claim 1 is incorporated and further Anderson discloses determining a personal characteristic for each of the tags for each of the end users applying the tags to the resources, comprises determining a gender for each of the end users applying the tags to the resources (Anderson [0031: “The user can then enter new self tags to include as representation in the user . 
As per claim 5, rejection for claim 1 is incorporated and further Anderson discloses rendering a tag cloud for the tags based upon the personal characteristic of the end users and not based upon the [frequency of use] of the tags alone, comprises rendering a tag cloud for the tags based upon the personal characteristic of the end users in combination with [the frequency of use] of the tags (Anderson [see Figs. 4-5]; [0006: “The utility can display a tag cloud associated with webpages, where the tag cloud shows an aggregate view of the tags associated with users who liked or disliked the page.”]). 
Anderson does not explicitly teach frequency of use.
However, Flinn in an analogous art discloses the aforementioned limitation (Flinn [0143: “Experts or other user sub-communities may also have the ability to create their own personalized structural aspect 210 through selection and saving or tagging of objects 212. The relative frequency of objects 212 being saved in personal structural aspects 210 (such as a local hard drive) by experts or communities of experts may also be used to infer expert preferences.”]) where frequency information is saved. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the teachings of Flinn into the invention of Anderson. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users the ability to use frequency information to retrieve the most relevant documents. 

As per claim 6, rejection for claim 1 is incorporated and further Anderson discloses rendering a tag cloud for the tags based upon the personal characteristic of the end users and not based upon the frequency of use of the tags alone, comprises rendering a tag cloud for the tags based upon the personal characteristic of the end users identified with a specified data range (Anderson [see Figs. 4-5]; [0006: “The utility can display a tag cloud associated with webpages, where the tag cloud shows an aggregate view of the tags associated with users who liked or disliked the page.”]) where data range as claimed is "liked or disliked". 

As per claim 8, rejection for claim 1 is incorporated and further Anderson discloses determining additional personal characteristics for each of the end users applying the tags to the resources; filtering out different ones of the additional personal characteristics (Anderson [0022: “The bookmarking website can then bias the recommendations presented to the first user by looking at the popularity of items among those community users who are most like (or similar to) the first user.”]); 
and, rendering the tag cloud for the tags based upon remaining ones of the additional personal characteristics of the end users (Anderson [0029: “Since the user is viewing a Seattle city map website, the side panel's tag cloud (or collection of tags associated with the site) can include terms such as "seattle", "commuter", and "redmond".”]; [0027: “Moreover, based on the indexed results, the UI presents panels that allow the user to list and edit self tags, display tags strongly associated with the current website, options to express user opinion of the website, and other graphical options related to recommendations, personalized searching and advertisements, for example.”]) where tag filtering displaying is illustrated. 

As per claim 9, Anderson discloses social bookmarking data processing system comprising: a social bookmarking system coupled to a data store of tags (Anderson [Abstract: “The architecture can be embodied as a browser utility to leverage and extend social -bookmarking information. The utility facilitates the display of information related to a summary view of the users who liked/disliked the ; 
and, contributor characteristic logic comprising program code enabled to collect personal characteristics for end users applying the tags to resources and to render a tag cloud for the tags based upon the personal characteristics of the end users and not based upon the [frequency of use] of the tags alone (Anderson [see Fig.8 label “GENERATE USER PROFILE HAVING A SELF TAG”]; [see Figs. 4-5]; [0006: “The utility can display a tag cloud associated with webpages, where the tag cloud shows an aggregate view of the tags associated with users who liked or disliked the page.”]). 
Anderson does not explicitly teach frequency of use.
However, Flinn in an analogous art discloses the aforementioned limitation (Flinn [0143: “Experts or other user sub-communities may also have the ability to create their own personalized structural aspect 210 through selection and saving or tagging of objects 212. The relative frequency of objects 212 being saved in personal structural aspects 210 (such as a local hard drive) by experts or communities of experts may also be used to infer expert preferences.”]) where frequency information is saved. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the teachings of Flinn into the invention of Anderson. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users the ability to use frequency information to retrieve the most relevant documents.

As per claim 11, Anderson discloses tag cloud generation, the computer program product comprising: computer usable program code for loading a plurality of tags for resources in a social bookmarking system (Anderson [Abstract: “The architecture can be embodied as a browser utility to leverage and extend social -bookmarking information. The utility facilitates the display of information ;
computer usable program code for determining a personal characteristic for each of the end users applying the tags to the resources (Anderson [see Fig.8 label “GENERATE USER PROFILE HAVING A SELF TAG”]); 
and, computer usable program code for rendering a tag cloud for the tags based upon the personal characteristic of the end users and not based upon the [frequency of use] of the tags alone (Anderson [see Figs. 4-5]; [0006: “The utility can display a tag cloud associated with webpages, where the tag cloud shows an aggregate view of the tags associated with users who liked or disliked the page.”]). 
Anderson does not explicitly teach frequency of use.
However, Flinn in an analogous art discloses the aforementioned limitation (Flinn [0143: “Experts or other user sub-communities may also have the ability to create their own personalized structural aspect 210 through selection and saving or tagging of objects 212. The relative frequency of objects 212 being saved in personal structural aspects 210 (such as a local hard drive) by experts or communities of experts may also be used to infer expert preferences.”]) where frequency information is saved. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the teachings of Flinn into the invention of Anderson. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users the ability to use frequency information to retrieve the most relevant documents.

As per claim 12, rejection for claim 11 is incorporated and further Anderson discloses determining a personal characteristic for each of the tags for each of the end users applying the tags to the resources, comprises computer usable program code for determining a geographic location for each of the end users applying the tags to the resources (Anderson [0023: “In other words, the user can instantly see what the system knows about the user (e.g., the user tags) and the user can manually adjust the profile. In other words, the user does not need to laboriously label many random items in order to teach the system user preferences-the user can enter self tags expeditiously.”]; [0030: “Accordingly, the user can select a "seattle" tag, for instance, which presents a list of websites that are especially liked by other people that have the Seattle tag.”]) where geographic location information of users is used in retrieval of similar interest information.  

As per claim 14, rejection for claim 11 is incorporated and further Anderson discloses determining a personal characteristic for each of the tags for each of the end users applying the tags to the resources, comprises computer usable program code for determining a gender for each of the end users applying the tags to the resources (Anderson [0031: “The user can then enter new self tags to include as representation in the user community for that site. For example, the user can enter "female", "seattle", and "diabetes".”]; [0048: “The list in the panel 502 can be an editable list of "my Tags" that describe the user, for example, using demographic information such as "male", "married", and "retired", and/or information about user interests, such as "golf", "politics", and "java".”]).  

As per claim 15, rejection for claim 11 is incorporated and further Anderson discloses rendering a tag cloud for the tags based upon the personal characteristic of the end users and not based upon the [frequency of use] of the tags alone, comprises computer usable program code for rendering a tag cloud for the tags based upon the personal characteristic of the end users in combination with the [frequency of use] of the tags (Anderson [see Figs. 4-5]; [0006: “The utility can display a tag cloud associated with webpages, where the tag cloud shows an aggregate view of the tags associated with users who liked or disliked the page.”]). 
Anderson does not explicitly teach frequency of use.
However, Flinn in an analogous art discloses the aforementioned limitation (Flinn [0143: “Experts or other user sub-communities may also have the ability to create their own personalized structural aspect 210 through selection and saving or tagging of objects 212. The relative frequency of objects 212 being saved in personal structural aspects 210 (such as a local hard drive) by experts or communities of experts may also be used to infer expert preferences.”]) where frequency information is saved. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the teachings of Flinn into the invention of Anderson. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users the ability to use frequency information to retrieve the most relevant documents.

 As per claim 16, rejection for claim 11 is incorporated and further Anderson discloses rendering a tag cloud for the tags based upon the personal characteristic of the end users and not based upon the frequency of use of the tags alone, comprises computer usable program code for rendering a tag cloud for the tags based upon the personal characteristic of the end users identified with a specified data range (Anderson [see Figs. 4-5]; [0006: “The utility can display a tag cloud associated with webpages, where the tag cloud shows an aggregate view of the tags associated with users who liked or disliked the page.”]) where data range as claimed is "liked or disliked".  

As per claim 18, rejection for claim 11 is incorporated and further Anderson discloses The computer program product of claim 11, further comprising: computer usable program code for determining additional personal characteristics for each of the end users applying the tags to the resources; computer usable program code for filtering out different ones of the additional personal characteristics (Anderson [0022: “The bookmarking website can then bias the recommendations presented to the first user by looking at the popularity of items among those community users who are most like (or similar to) the first user.”]);
and, computer usable program code for rendering the tag cloud for the tags based upon remaining ones of the additional personal characteristics of the end users (Anderson [0029: “Since the user is viewing a Seattle city map website, the side panel's tag cloud (or collection of tags associated with the site) can include terms such as "seattle", "commuter", and "redmond".”]; [0027: “Moreover, based on the indexed results, the UI presents panels that allow the user to list and edit self tags, display tags strongly associated with the current website, options to express user opinion of the website, and other graphical options related to recommendations, personalized searching and advertisements, for example.”]) where tag filtering displaying is illustrated.

Claims 3, 10, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2009/0006442; “Anderson” hereinafter) and further in view of Flinn et al. (2006/0200435; “Flinn” hereinafter) and further in view of Ritter et al. (US 2008/0086471; "Ritter" hereinafter).

As per claim 3, rejection for claim 1 is incorporated and further Anderson discloses determining a personal characteristic for each of the tags for each of the end users applying the tags to the resources, comprises determining [an age] for each of the end users applying the tags to the resources (Anderson [0023: “In other words, the user can instantly see what the system knows about the user (e.g., the user tags) and the user can manually adjust the profile. In other words, the user does not need . 
Anderson and Flinn do not explicitly teach determining an age for all end users.
However, Ritter in an analogous art discloses the aforementioned limitation (Ritter [0038: “Thus, a variety of attributes about bookmarks, users, and academic institutions may all be used individually or in combination to permit searching of bookmarks, such attributes may, for example, include user, tag, discipline tag, course tag, time created (last hour/day/week/month/year), users' institution, users' roles within the institution, users' degree, users' age, users' state, users' country, users' type of institution (e.g. community college vs. university, or higher education vs. K-12), and user's membership in some group (e.g. all bookmarks from "my friends," or some sort of membership data from an academic system or other campus system).”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the teachings of Ritter into the invention of Anderson and Flinn. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users plurality of information to compare for the retrieval of most relevant documents.

As per claim 10, rejection for claim 9 is incorporated and further Anderson discloses the personal characteristics comprise characteristics selected from the group consisting of location, age and [gender] (Anderson [0031: “The user can then enter new self tags to include as representation in the user community for that site. For example, the user can enter "female", "seattle", and "diabetes".”]; [0048: “The list in the panel 502 can be an editable list of "my Tags" that describe the user, for example, using demographic information such as "male", "married", and "retired", and/or information about user interests, such as "golf", "politics", and "java".”]; [0023: “In other words, the user can instantly see what the system knows about the user (e.g., the user tags) and the user can manually adjust the profile. In . 
Anderson and Flinn do not explicitly teach age.
However, Ritter in an analogous art discloses the aforementioned limitation (Ritter [0038: “Thus, a variety of attributes about bookmarks, users, and academic institutions may all be used individually or in combination to permit searching of bookmarks, such attributes may, for example, include user, tag, discipline tag, course tag, time created (last hour/day/week/month/year), users' institution, users' roles within the institution, users' degree, users' age, users' state, users' country, users' type of institution (e.g. community college vs. university, or higher education vs. K-12), and user's membership in some group (e.g. all bookmarks from "my friends," or some sort of membership data from an academic system or other campus system).”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the teachings of Ritter into the invention of Anderson and Flinn. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users plurality of information to compare for the retrieval of most relevant documents.

As per claim 13, rejection for claim 11 is incorporated and further Anderson discloses determining a personal characteristic for each of the tags for each of the end users applying the tags to the resources, comprises computer usable program code for determining [an age] for each of the end users applying the tags to the resources (Anderson [0023: “In other words, the user can instantly see what the system knows about the user (e.g., the user tags) and the user can manually adjust the profile. In other words, the user does not need to laboriously label many random items in order to teach . 
Anderson and Flinn do not explicitly teach determining an age for all end users.
However, Ritter in an analogous art discloses the aforementioned limitation (Ritter [0038: “Thus, a variety of attributes about bookmarks, users, and academic institutions may all be used individually or in combination to permit searching of bookmarks, such attributes may, for example, include user, tag, discipline tag, course tag, time created (last hour/day/week/month/year), users' institution, users' roles within the institution, users' degree, users' age, users' state, users' country, users' type of institution (e.g. community college vs. university, or higher education vs. K-12), and user's membership in some group (e.g. all bookmarks from "my friends," or some sort of membership data from an academic system or other campus system).”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the teachings of Ritter into the invention of Anderson and Flinn. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users plurality of information to compare for the retrieval of most relevant documents. 

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2009/0006442; “Anderson” hereinafter) and further in view of Flinn et al. (2006/0200435; “Flinn” hereinafter) and further in view of Perepa et al. (2004/0243939; "Perepa" hereinafter).

As per claim 7, rejection for claim 1 is incorporated and further Anderson discloses [detecting a proximity of a cursor] to the tag cloud; and, displaying the personal characteristic in association with the tag cloud [in response to detecting the proximity of the cursor to the tag cloud] (Anderson [0057: “At 906, an option is presented for displaying a tag cloud for a current webpage. This option can also be . 
Anderson and Flinn do not explicitly teach detecting the proximity of a cursor. 
However, Perepa in an analogous art discloses the aforementioned limitation (Perepa [Abstract: “The conversion is preferably displayed upon user indication or activation such as placement of a cursor in proximity to the area occupied by the telephone number within the Web page.”]) where information is displayed in response to detecting cursor proximity. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the teachings of into the invention of Anderson and Flinn. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users the ability to quickly review information by simply moving a cursor.

As per claim 17, rejection for claim 11 is incorporated and further Anderson discloses [detecting a proximity of a cursor] to the tag cloud; and, computer usable program code for displaying the personal characteristic in association with the tag cloud in response to [detecting the proximity of the cursor] to the tag cloud (Anderson [0057: “At 906, an option is presented for displaying a tag cloud for a current webpage. This option can also be used to cause self tags to be displayed based on the content of the webpage as well.”]) where tags are displayed to the user. 
Anderson and Flinn do not explicitly teach detecting the proximity of a cursor. 
However, Perepa in an analogous art discloses the aforementioned limitation (Perepa [Abstract: “The conversion is preferably displayed upon user indication or activation such as placement of a cursor in proximity to the area occupied by the telephone number within the Web page.”]) where information is displayed in response to detecting cursor proximity. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the teachings of into the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stephens (US 20090094190) – This reference teaches using a network to display a tag cloud with graphical controls to modify displayed results.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 5/22/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156